Citation Nr: 1119103	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability (to include as secondary to service-connected right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to September 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  On a November 2009 VA Form 9 (substantive appeal) the Veteran limited his appeal to the matters of service connection for posttraumatic stress disorder (PTSD) and left knee disability.  An interim, January 2011, rating decision granted the Veteran service connection for PTSD rated 70 percent, effective September 7, 2007.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

While October 2003 and October 2005 VCAA notice letters informed the Veteran of the meaning of new and material evidence, they did not inform him of the basis for the prior denial of his claim or what evidence was needed to reopen the claim.  The October 2005 VCAA letter only informed the Veteran that new and material evidence (as defined) was needed to reopen the claim.  The July 2002 rating decision denied the claim essentially on the basis that the left knee disability was not shown to be related to the Veteran's service (STRs did not show any complaints or treatment pertaining to a chronic left knee disability).  The Veteran was not advised that to reopen the claim of service connection for a left knee disability he must submit evidence that tends to show he had a left knee injury/complaints in service, or that otherwise relates a left knee disability to service.  Notably, as he has raised a secondary service connection theory of entitlement, he should be advised of what is necessary to substantiate a claim of secondary service connection.  A review of the record found that it appears he may not understand what type of evidence is required to reopen his claim as many of his statements and evidence submitted relate to the impact his left knee disability has on his activities of daily living as opposed to showing how the left knee disability may be related to his service/secondary to a service connected disability.  

Accordingly, the case is REMANDED to the RO for the following:

1. The RO must provide the Veteran the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006); he must specifically be advised of the complete basis for the previous denial of his claim of service connection for a left knee disability, i.e., that the evidence did not show left knee complaints or injury in service (or that such disability was otherwise related to service), and provided examples of what type evidence would suffice to reopen the and substantiate the underlying claim.  He must also be advised of what is needed to substantiate a claim of secondary service connection.  He should have ample opportunity to respond; if any further development is suggested by his response, the RO should arrange for such development (to include, if indicated, securing a medical a medical opinion that addresses the alleged secondary service connection theory of entitlement).

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

